PROJECT PURCHASE AGREEMENT







PROJECT PURCHASE AGREEMENT (the “Agreement”) dated as of July 31, 2013, by,
between and among Grid Petroleum Corporation, a corporation organized under the
laws of the State of Nevada  (“GRPR”), (Buyers) and Xploration Inc., a
corporation organized under the laws of the State of Nevada (“XPL”),
 (“Sellers”).




WHEREAS, The Sellers own a twenty five percent (25%) working interest (WI) and a
fourteen percent (14%) net royalty interest (NRI) in 516 acres in the Coalinga
California area identified as the Jacolitos Project attached as Exhibit A.
Seller (XPL) will keep 2% NRI;




WHEREAS, the Sellers (XPL) desire to sell and Buyers (GRPR) desires to purchase
the twenty five percent (25%) working interest (WI) and a fourteen percent (14%)
net royalty interest (NRI) in 516 acres in the Coalinga California area
identified as the Jacolitos Project and Seller (XPL) will keep 2% NRI;




NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations, and warranties herein contained, the parties hereby agree as
follows:




  1. Purchase and Sale. On the terms and conditions set forth herein, the
Sellers (XPL) hereby agree to sell to Buyers (GRPR) and Buyers (GRPR) hereby
agrees to buy from the Sellers (XPL), the twenty five percent working interest
(25%) and a fourteen percent (14%) net royalty interest (NRI) in 516 acres in
the Coalinga California area identified as the Jacolitos Project. Sellers will
keep 2% NRI;




  2. Purchase Price and Issuance of Shares. Purchase price is agreed to be one
preferred share of preferred stock having a value of $100,000 converting at par
value, 0.001, per common share.  The Seller will be able to vote the underlying
common stock without conversion.  Seller will not convert more than 9.9% of the
Company issued and outstanding. The preferred share will be issued upon the
demand of Seller(XPL).




  3. Representations and Warranties of XPL and Sellers. In order to induce GRPR
to enter into the Agreement and to complete the transaction contemplated hereby,
XPL and theSellers severally represent and warrant to GRPR that, except as
otherwise set forth herein or in any schedule annexed hereto:







(a)

Organization and Standing.XPL is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada, is qualified to do
business as a foreign corporation in every jurisdiction in which it is required
to be so qualified, except where the failure to so qualify would not have a
material adverse effect on XPL, and has full corporate power and authority to
carry on its business as now conducted and to own its properties. Attached
hereto as ExhibitA is a true and correct copy of XPL's Certificate of
Incorporation, and By-laws, in effect as of the date hereof.







(b)

Ownership by XPL of Project.Sellers own the Land being acquired free and clear
of any restrictions on transfer, taxes, security interests, options, warrants,
purchase rights, contracts, commitments, equities, claims, and demands.
Sellersare not a party to any option, warrant, purchase right, or other contract
or commitment that could require Sellers to sell, transfer, or otherwise dispose
of any ownership of the Land (other than this Agreement).




(c)

Taxes. XPL has filed all required tax returns and reports that, to its knowledge
it is required to and has, to its knowledge, paid or accrued for payment all
taxes as shown on such returns, such that a failure to file, pay or accrue will
not have a material adverse effect on XPL.




(d)

Pending Actions. There are no legal actions, lawsuits, proceedings or
investigations, either administrative or judicial, pending or to the knowledge
of the Sellers or XPL threatened against XPL, or against the Sellers that arise
out of their operation of XPL, which if decided adversely to XPL or the Sellers,
would have a material adverse effect on XPL.




(e)

Governmental Regulation. To the knowledge of XPL, it is not knowingly in
violation of any law, material ordinance, or regulation to which it is subject,
the violation of which would have a material adverse effect on XPL.




(f)

No Interest in Suppliers, Customers, Landlords, or Competitors. Neither the
Buyers nor, to the knowledge of the Buyers, any Member of their immediate
family, have any material equity interest in any supplier, customer, landlord or
competitor of XPL.




(g)

No Debt Owed by XPL to Buyers. Except for salary and benefits accrued in the
ordinary course of business and consistent with XPL’s past practices, XPL does
not owe any money, securities, or property to any of the Buyers or any Member of
his immediate families or to any company controlled by such a person, directly
or indirectly, except as listed in Exhibit B attached hereto




(h)

Authorization of Transaction. XPL has full corporate power and authority to
execute and deliver this Agreement and to perform it obligations hereunder. This
Agreement constitutes the valid and legally binding obligation of XPL,
enforceable in accordance with its terms and conditions. XPL need not give any
notice to make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order to consummate the
transactions contemplated by this Agreement.




(i)

Non-contravention. Neither the execution and the delivery of this Agreement nor
the consummation of the transactions contemplated hereby, will (A) violate any
constitution, statute, regulation, rule, injunction, judgment, order decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which XPL is subject or any Provisions of its charter or bylaws or (B)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which XPL is a party or by which it is bound
or to which any of its assets is subject.




4. Representations and Warranties of GRPR In order to induce the Sellers,XPL, to
enter into the Agreement and to complete the transaction contemplated hereby,
GRPR represents and warrants to Sellers, XPL, that:







(a) Organization and Standing. GRPR is a corporation duly organized, validly
existing and is or will be in good standing under the laws of the State of
Nevada, is qualified to do business as a corporation in every jurisdiction in
which such qualification is required, and has full power and authority to carry
on its business as now conducted and to own and operate its assets, properties
and business.







(b) Capitalization. As of the date hereof, and as of the Closing Date, the
common stock, par value $0.001 per share, of which approximately 720,730,835
shares are issued and outstanding. All of the issued and outstanding shares of
GRPR Common stock have been duly authorized and are validly issued, fully paid,
and nonassessable and have been issued free of preemptive rights of any security
holder. Except as provided by this Agreement, there are no outstanding or
authorized options, warrants, purchase rights, subscription rights, conversion
rights, exchange rights, or other contracts or commitments that could require
GRPR to issue, sell, or otherwise cause to become outstanding any of its capital
stock. There are no outstanding or authorized stock appreciation, phantom stock,
profit participation, or similar rights with respect to GRPR




(c) Authorization of Transaction. GRPR has full corporate power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
This Agreement constitutes the valid and legally binding obligation of GRPR,
enforceable in accordance with its terms and conditions. GRPR need not give any
notice to, make any filings with, or obtain any authorization, consent, or
approval of any government or governmental agency, in order to consummate the
transactions contemplated by this Agreement, other than (i) filings that may be
required or permitted under states securities law, the Act and/or the Exchange
Act resulting from the issuance of the GRPR Shares, and;




(d) Non-contravention. Neither the execution and the delivery of this Agreement
nor the consummation of the transactions contemplated hereby, will (A) violate
any constitution, statute, regulation, rule, injunction, judgment, order decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which GRPR is subject or any Provision of its charter or bylaws or (B)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which GRPR is a party or by which it is
bound or to which any of its assets is subject.




(e) Ownership of Shares. The GRPR Shares have been duly authorized and, when
issued pursuant to the Agreement, will have been validly issued, fully paid and
non-assessable, with no personal liability attaching to the holders of such
shares, free of preemptive rights of any security holder and, free and clear of
all liens, encumbrances and restrictions of any nature whatsoever, except by
reason of the fact that such GRPR Shares will not have been registered under the
Act and state securities laws.




(f) No Pending Actions. There are no legal actions, lawsuits, proceedings or
investigations, either administrative or judicial, pending or threatened,
against or affecting GRPR, or against any of GRPR's officers or directors and
arising out of their operation of GRPR except as listed in Exhibit C attached
hereto. GRPR has been in compliance with, and has not received notice of
violation of any law, ordinance or regulation of any kind whatever, including,
but not limited to, the Securities Act of 1933, the Securities Exchange Act of
1934, as amended, the rules and regulations of the SEC, or the securities laws
and regulations of any state. GRPR is not an “investment company” as such term
is defined by the Investment Company Act of 1940, as amended.




(g) Access to Information; Speculative Investment. GRPR has had a full
opportunity to request from XPL and review, and has received all information,
which it deems relevant in making a decision to acquire the Target Shares to be
acquired by it hereunder.




  5.

Term. All representations and warranties made herein and in the exhibits
attached hereto shall survive the execution and delivery of the Agreement for
the three months period following the date hereof.




  6. Covenants.

(a)

XPL and GRPR agree that, between the date of this Agreement and the Closing,
except as contemplated by any other Provisions of this Agreement, unless the
other shall otherwise agree in writing, which agreement shall not be
unreasonably withheld or delayed, the business of XPL and GRPR shall be
conducted only in the ordinary course of business consistent with past practice.
By way of amplification and not limitation, except as set forth herein, XPL and
GRPR shall not, between the date of this Agreement and the Closing, directly or
indirectly, do, or agree to do, any of the following:




(i)

issue, sell, pledge, dispose of, grant, transfer, or authorize the issuance,
sale, pledge, disposition, grant, transfer or encumbrance of, any shares of its
capital stock or securities convertible or exchangeable or exercisable for any
shares of such capital stock, or any options, warrants or other rights of any
kind to acquire any shares of such capital stock, or any other ownership
interest (including, without limitations, any phantom interest) of such entity;
and




(ii)

declare, set aside, make or pay any dividend or other distribution, payable in
cash , stock, property or otherwise, with respect to any of its capital stock.




(b)

XPL and GRPR shall give prompt notice to the other of (i) any notice or other
communication from any person alleging that the consent of such person is or may
be required in connection with the transactions contemplated by this Agreement,
(ii) any notice or other communication from any governmental entity or any
person in connection with the transactions contemplated by this Agreement, (iii)
any actions, suits, claims, investigations or proceedings commenced or, to the
best of its knowledge, threatened in writing against, relating to or involving
or otherwise affecting XPL or GRPR; and (iv) any inaccuracy in or inability to
perform such representations, warranties, or covenants. No such notice shall be
deemed to constitute a cure of any breach or representation, warranty, covenant
or agreement.







(c)

XPL and GRPR shall use all reasonable efforts to (i) take, or cause to be taken,
all appropriate action, and do, or cause to be done, all things necessary,
proper or advisable under applicable law or otherwise consummate and make
effective the transactions contemplated by this Agreement as promptly as
practicable, (ii) obtain from any governmental entities any consents, licenses,
permits, waivers, approvals, authorizations or orders required to be obtained or
made by GRPR or XPL in connection with the authorization, execution and delivery
of this Agreement and the consummation of the transactions contemplated herein,
and (iii)make all necessary filings, and thereafter make any other required
submissions, with respect to this Agreement and the transaction contemplated
hereby required under (x) the Securities Act and the Exchange Act, and any other
applicable federal or state securities laws, (y) the General Corporation Laws of
the British Virgin Islands and Nevada and (z) any other applicable law; provided
that GRPR and XPL shall cooperate with each other in connection with the making
of all such filings, including providing copies of all such documents to the
non-filing party and its advisors prior to filing and considering all reasonable
additions, deletions or changes suggested in connection therewith.




7.

Conditions to Closing.




(a)

The respective obligations of each party to effect the transactions contemplated
herein shall be subject to the satisfaction at or prior to the Closing of the
following conditions, any or all of which be waived, in whole or in part, to the
extent permitted by applicable law:




(i)

No governmental entity or federal or state court of competent jurisdiction shall
have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, executive order, decree, judgment, injunction or other order
(whether temporary, preliminary or permanent), in any case which is in effect
and which prevents or prohibits consummation of the transactions contemplated in
this which is in effect and which prevents or prohibits consummation of the
transactions contemplated in this Agreement; provided, however, that the parties
shall use their best efforts to cause any such decree, judgment, injunction or
other order to be vacated or lifted.







(b)

The obligations of GRPR to effect the transactions contemplated herein shall be
subject to the satisfaction at or prior to the Closing of the following
conditions, any or all of which may be waived, in whole or in part, to the
extent permitted by applicable law:




(i)

Each of the representations and warranties of XPL contained in this Agreement
shall be true and correct in all material respects as of the Closing, except
that those representations and warranties which address matters only as of a
particular date shall remain true and correct in all material respects as of
such date. GRPR shall have received a certificate of the principal executive
officer of XPL to such effect.




(ii)

XPL shall have performed or complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by it on or prior to the Closing. GRPR shall have received a certificate
from the principal executive officer of XPL to such effect.




(c)

The obligations of XPL to effect the transactions contemplated herein shall be
subject to the satisfaction at or prior to the Closing of the following
conditions, any or all of which may be waived, in whole or in part, to the
extent permitted by applicable law:




(i)

Each of the representations and warranties of GRPR contained in this Agreement
shall be true and correct in all material respects as of the Closing, except,
that those representations and warranties which address matters only as of a
particular date shall remain true and correct in all material respects as of
such date. XPL shall each have received a certificate of the principal executive
officer of GRPR to such effect.




(ii)

GRPR shall have performed or complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by it on or prior to the Closing. XPL shall have received a certificate
from the principal executive officer of GRPR to such effect.




  8. Termination: Amendment: Waiver.




(a)

This Agreement may be terminated at any time prior to the Closing:




(i)

by mutual consent of GRPR and XPL;




(ii)

by GRPR, if there has been a material breach by XPL of any of its material
representations, warranties, covenants or agreements contained in this
Agreement;




(iii)

by XPL, if there has been a material breach by GRPR of any of its material
representations, warranties, covenants or agreements contained in this
Agreement;




(iv)

by either GRPR or XPL if any decree, permanent injunction, judgment, order or
other action by any court of competent jurisdiction or any governmental entity
preventing or prohibiting consummation of the transactions contemplate hereby
shall have become final and non-appealable; or




(v)

by either GRPR or XPL if the transaction contemplated hereby shall not have been
consummated before July 31, 2013 if and only if no willful breach of any
representation, warranty or covenant by the party seeking to terminate is a
substantial cause of the failure of the transactions contemplated hereby to be
consummated by such date.




(b)

In the event of the termination of this Agreement by either XPL or GRPR pursuant
to Section 8(a), this Agreement shall forthwith become void, there shall be no
liability under this Agreement on the part of GRPR or XPL other than the
Provisions of this Section 8(b), and except to the extent that such termination
results from the breach by a party of any of its representations, warranties,
covenants or agreements set forth in this Agreement.




(c)

At any time prior to the Closing, any party hereto may (i) extend the time for
the performance of any of the obligations or other parties hereto, (ii) waive
any inaccuracies in the representations and warranties of the other parties
contained herein or in any document delivered pursuant hereto and (iii) waive
compliance by the other parties with any of the agreements of conditions
contained herein. Any such extension or waiver shall be valid if set forth in an
instrument in writing signed by the party or parties to be bound thereby.




  9. Notices. All notices and other communications given or made pursuant hereto
shall be sent by reputable overnight courier next day delivery, and shall be
deemed to have been duly given or made as of the date delivered, if delivered
personally, to the parties at the addresses set forth in the preamble to this
Agreement (or at such other address for a party as shall be specified by like
changes of address.)




 10. Exhibits. All Exhibits attached hereto are incorporated herein by this
reference as if they were set forth in their entirety.




 11. Miscellaneous Provisions. This Agreement is the entire agreement between
the parties in respect of the subject matter hereof, and there are no other
agreements, written or oral, nor may this Agreement be modified except in
writing and executed by all of the parties hereto. The failure to insist upon
strict compliance with any of the terms, covenants, or conditions of this
Agreement shall not be deemed a waiver or relinquishment of such right or power
at any other time or times.




  12. Closing. The Closing of the transactions contemplated by this Agreement
("Closing") shall take place at 3:00 P.M. PST time on the July 31, 2013 of the
Sellers approving this Agreement and the shareholders of GRPR approving this
Agreement. At the Closing, all of the documents and items referred to herein
shall be exchanged.




  13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Nevada.




  14. Counterparts. This Agreement may be executed in duplicate facsimile
counterparts, each of which shall be deemed an original and together shall
constitute one and the same binding Agreement, with one counterpart being
delivered to each party hereto.





















































































IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date and year above first written.










By:___________James Powell________________




Grid Petroleum Corporation













By:  ______Jon Fullenkamp_____________________




Xploration Inc




























































































































[exhibit1020_ex10z2002.gif] [exhibit1020_ex10z2002.gif]





1


